Fourth Court of Appeals
                               San Antonio, Texas
                                      June 21, 2018

                                   No. 04-17-00596-CV

                 REGENT CARE CENTER OF SAN ANTONIO, L.P.,
                                Appellant

                                            v.

                     Robert H. DETRICK and Carolyn Dart Detrick,
                                     Appellees

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-19462
                        Honorable Richard Price, Judge Presiding


                                     ORDER
       On June 14, 2018, appellees filed a Motion for Leave to Supplement Appendix of
Appellees’ Brief. After consideration, we GRANT appellees’ motion.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court